Name: Commission Regulation (EU) NoÃ 644/2010 of 20Ã July 2010 fixing the allocation coefficient to be applied to applications for import licences lodged from 9 to 16Ã July 2010 under the tariff quota for maize opened by Regulation (EC) NoÃ 969/2006
 Type: Regulation
 Subject Matter: trade;  tariff policy;  plant product
 Date Published: nan

 21.7.2010 EN Official Journal of the European Union L 187/25 COMMISSION REGULATION (EU) No 644/2010 of 20 July 2010 fixing the allocation coefficient to be applied to applications for import licences lodged from 9 to 16 July 2010 under the tariff quota for maize opened by Regulation (EC) No 969/2006 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Whereas: (1) Commission Regulation (EC) No 969/2006 (3) opened an annual import tariff quota of 242 074 tonnes of maize (order number 09.4131). (2) Article 2(1) of Regulation (EC) No 969/2006 fixes a quantity of 121 037 tonnes for subperiod 2 from 1 July to 31 December 2010. (3) Based on the notification made under Article 4(3) of Regulation (EC) No 969/2006, the applications lodged from 9 July 2010 (13:00 Brussels time) to 16 July 2010 (13:00 Brussels time) in accordance with Article 4(1) of that Regulation relate to quantities in excess of those available. The extent to which import licences may be issued should therefore be determined and the allocation coefficient laid down to be applied to the quantities applied for. (4) Import licences should no longer be issued under Regulation (EC) No 969/2006 for the current quota period. (5) In order to ensure sound management of the procedure of issuing import licences, the present Regulation should enter into force immediately after its publication, HAS ADOPTED THIS REGULATION: Article 1 1. Each import licence application for maize under the quota referred to in Regulation (EC) No 969/2006 and lodged from 9 July 2010 (13:00 Brussels time) to 16 July 2010 (13:00 Brussels time) shall give rise to the issue of a licence for the quantities applied for, multiplied by an allocation coefficient of 40,231108 %. 2. The issue of licences for the quantities applied for from 16 July 2010 (13:00 Brussels time) is hereby suspended for the current quota period. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 2010. For the Commission, On behalf of the President, Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 176, 30.6.2006, p. 44.